United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clayton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman F. Nivens, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-887
Issued: August 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 24, 2007, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
November 17, 2000.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 On the merits of the traumatic injury
claim, the Board affirmed a January 23, 2006 Office decision finding that appellant had not
established a diagnosed injury causally related to a November 17, 2000 lifting incident. The
1

Docket No. 07-181 (issued April 17, 2007).

Board further found that the Office had improperly denied merit review of the claim in its
August 29, 2006 decision. Appellant had submitted a March 6, 2006 report from Dr. Hieu Ball,
the attending orthopedic surgeon, who provided a history of injury and noted a magnetic
resonance imaging scan from November 2004 revealed a mild disc herniation at C7-T1. Dr. Ball
further stated in pertinent part, “The lifting of the box placed extreme pressure on her cervical
spine herniating the disc. This herniation produced symptoms of pain and numbness in the right
hand, which quickly began to manifest in the right arm. This would be a normal progression
since the original source of injury was in her cervical/thoracic spine.” The case was remanded to
the Office for a decision on the merits of the claim. The history of the case was documented in
the Board’s prior decision and is incorporated herein by reference.
By decision dated May 24, 2007, the Office denied modification of the prior decisions.
The Office stated that Dr. Ball’s report “does not contain sufficient medical reasoning” to
establish an injury causally related to the lifting incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that he or she sustained an injury while in the performance of duty.3 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally,
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury and generally, this can be established only by
medical evidence.4 While appellant has the burden of proof to establish her claim, the Office
shares responsibility in the development of the evidence.5
ANALYSIS
In his March 6, 2006 report, Dr. Ball provided an unequivocal opinion that appellant
sustained a C7-T1 disc herniation as a result of the November 17, 2000 lifting incident. While
the Office stated that Dr. Ball did not provide sufficient medical reasoning, it did not
acknowledge that he supported his opinion with additional explanation. Dr. Ball stated that the
lifting of the box caused pressure on the cervical spine and herniated the disc. He indicated that
the herniation produced initial symptoms of pain and numbness in the right hand and
subsequently into the arm, which was consistent with a disc herniation. Dr. Ball had been
treating appellant since October 2001 and he provided an accurate history of injury.

2

5 U.S.C. §§ 8101-8193.

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

5

William J. Cantrell, 34 ECAB 1233 (1983).

2

The Board finds that the medical evidence is sufficient to require further development on
the issue of whether appellant sustained a herniated C7-T1 disc causally related to the
November 17, 2000 employment incident. While Dr. Ball did not completely discuss the
medical history following the employment incident, he does provide an uncontroverted opinion
on causal relationship and he supported his opinion with medical rationale. Appellant has
submitted probative medical evidence supporting causal relationship that is sufficient to require
further development of the evidence.6 The case will be remanded to the Office to secure medical
evidence of sufficient probative value to resolve the issue of whether appellant sustained an
injury causally related to the November 17, 2000 employment incident. After such further
development as the Office deems necessary, it should issue an appropriate merit decision.
CONCLUSION
The evidence is sufficient to require further development on the issue of whether
appellant sustained a cervical or thoracic injury causally related to the November 17, 2000
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2007 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: August 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See Robert A. Redmond, 40 ECAB 796 (1989).

3

